Citation Nr: 0103235	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-28 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs benefits on behalf of his children.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969 and from December 1971 to December 1975.

The appellant is the former spouse of the veteran and the 
mother of the veteran's children, [redacted] and [redacted].  This 
appeal arises from an August 1995 special apportionment 
decision of the Atlanta, Georgia, Regional Office (RO) that 
denied the appellant's claim for an apportionment of the 
veteran's Department of Veterans Affairs (VA) benefits.  In 
August 1998, the Board of Veterans' Appeals (Board) remanded 
this case for additional development for compliance with 
procedural due process protections.  The additional 
development has been completed, and the case in now ready for 
appellate consideration.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's children and the appellant are currently 
receiving payments under various government poverty 
assistance programs.

3.  The veteran had been paying $150 per month in child 
support, as well as $25 per month to cover an arrearage of 
child support payments occasioned by a court order.

4.  The veteran has not been reasonably discharging his 
responsibility for the payment of the children's needs.

5.  The veteran is currently receiving the maximum allowable 
level of VA disability benefits based on a 100 percent 
disability rating for service-connected post-traumatic stress 
disorder.

6.  The veteran has access to other resources that would 
lessen the impact of an apportionment.


CONCLUSION OF LAW

An apportionment of the veteran's VA benefits on behalf of 
the veteran's children is warranted.  38 U.S.C.A. § 5307 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, §§ 3(a), 4 (2000) (to be 
codified at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.450, 
3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an apportionment of the veteran's VA 
benefits on the ground that he has not been paying child 
support to her for two children, [redacted] and [redacted].  The 
appellant does not appear to be arguing that she is entitled 
to an apportionment solely on the basis of her prior spousal 
status.  (Indeed, apportionment is payable to a veteran's 
spouse, a veteran's children, or a veteran's dependent 
parents.  See 38 U.S.C.A. § 5307(a) (West 1991).  However, a 
spouse is defined as "a person of the opposite sex who is a 
wife or husband."  38 U.S.C.A. § 101(31) (West 1991 & Supp. 
2000) (emphasis added).  The appellant is the veteran's 
former spouse, and she is thus not eligible for apportionment 
of the veteran's VA benefits.  See Marrero v. Gober, 14 Vet. 
App. 80, 82 (2000).)  

A veteran's VA benefits may be apportioned on behalf of the 
veteran's children in certain circumstances.  Under 
38 U.S.C.A. § 5307(a) (West 1991),

All or any part of the compensation, pension, or 
emergency officers' retirement pay is payable on 
account of any veteran may -

     (1) if the veteran is being 
furnished hospital treatment, 
institutional, or domiciliary care by 
the United States, or any political 
subdivision thereof, be apportioned on 
behalf of the veteran's spouse, 
children, or dependent parents; and

    (2) if the veteran is not living 
with the veteran's spouse, or of the 
veteran's children are not in the 
custody of the veteran, be apportioned 
as may be prescribed by the Secretary.

See also 38 C.F.R. § 3.450 (2000).

The Secretary has promulgated a regulation further addressing 
the appropriate circumstances for apportionment of a 
veteran's VA benefits where "the veteran is not reasonably 
discharging his or her responsibility for the . . . 
children's support."  38 C.F.R. § 3.450(a)(1)(ii) (2000). 

VA's Secretary has promulgated regulations addressing the 
apportionment of a veteran's benefits under special 
circumstances.  Under 38 C.F.R. § 3.451 (2000),  

Without regard to any other provision regarding 
apportionment where hardship is shown to exist, 
pension, compensation, emergency officers' 
retirement pay, or dependency and indemnity 
compensation may be specially apportioned between 
the veteran and his or her dependents or the 
surviving spouse and children on the basis of the 
facts in the individual case as long as it does 
not cause undue hardship to the other persons in 
interest, except as to those cases covered by Sec. 
3.458(b) and (c).  In determining the basis for 
special apportionment, consideration will be given 
such factors as: 
Amount of Department of Veterans Affairs benefits 
payable; other 
resources and income of the veteran and those 
dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or 
her dependents, and the apportionment claimants.  
The amount apportioned should generally be 
consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would 
constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount 
for any apportionee.

Ordinarily, a discretionary determination made by the 
Secretary is reviewable under the standard of whether it is 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law."  See Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  However, by the promulgation of 
38 C.F.R. § 3.451 (2000), the Secretary has limited his 
discretion under 38 U.S.C. § 5307 by making the question 
concerning the appropriate amount of an apportionment a 
question of fact subject to the "clearly erroneous" 
standard of review.  Stringham, 8 Vet. App. at 449.  As the 
regulation quoted above indicates, apportionment of more than 
50 percent of a veteran's benefits would constitute undue 
hardship on the veteran while apportionment of less than 20 
percent of a veteran's benefits would not provide a 
reasonable amount for an apportionee.

In August 1995, according to the findings of the special 
apportionment decision, the veteran was receiving $1,007 in 
monthly income from a VA benefit award; in addition, he had 
other monthly income in the amount of $923, for a grand total 
of $1,930 in monthly income.  He listed his monthly expenses 
as $1,807, thus resulting in net income after expenses of 
$123 per month.  By contrast, the appellant, the veteran's 
former spouse had $1,427 in monthly income and roughly $1,036 
in monthly expenses.  Thus, her net income after expenses was 
$391 per month.

The Board also notes various additional letters regarding the 
parties' financial resources and expenses.  In September 
1995, in her substantive appeal, the appellant indicated that 
she currently had a monthly average gross income of $1,139.60 
as well as $123 in monthly Social Security Administration 
benefits for her child, [redacted], for a total of $1,262.60. 

The appellant, however, responded that she did not have 
$1,427 in monthly income.  First, she argued in an August 
1995 letter that the income of one of the children, [redacted], 
should not be included "because if she had not worked she 
would not have been able to do a lot in high school."  
Second, she argued that her income, including Social Security 
Administration benefits on behalf of [redacted], was $1,167.40, 
and her monthly expenses totaled $692.18.  Thus, based on 
these calculations, the appellant's monthly income exceeded 
her monthly expenses by $475.22.

In August 1998, the Board remanded the appellant's claim for 
procedural due process reasons applicable to contested claims 
and for the development of additional evidence regarding the 
appellant's and the veteran's finances.

In October 1998, pursuant to one of the bases for the Board's 
August 1998 remand order, the veteran supplied a financial 
status report.  That report detailed $3,015 in monthly income 
for the veteran (and $3,137 in average monthly income for 
both the veteran and his current wife) and average monthly 
expenses of $3,710.78.  (The veteran reported his average 
monthly expenses as $3,137.)  Thus, as of October 1998, the 
veteran's average monthly expenses exceeded his and his 
wife's average monthly income by $573.68.

By contrast, the appellant did not provide an updated 
financial status report pursuant to the Board's August 1998 
remand order.  VA has certainly attempted to assist the 
appellant as fully as possible in connection with the 
adjudication of her apportionment claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§ 3(a) (2000) (to be codified at 38 U.S.C.A. § 5103A) 
(Veterans Claims Assistance Act).  Thus, the Board must base 
its decision on the available evidence. 

These financial reports indicate that the veteran's monthly 
expenses have either exceeded his monthly income (October 
1998) or been slightly less than his average monthly income 
(May 1995).  

The Board certainly notes that there are certain items in the 
veteran's possession that might favor the appellant's claim 
for an apportionment.  For instance, a review of the 
veteran's October 1998 financial status report reveals that 
he owns a 3.3 acre parcel of land, a 1996 model year sport 
utility vehicle, and a 1995 model year sedan.  However, 
except for the 3.3 acre parcel of land, the veteran still 
owes a substantial amount of money on those and other items 
via financing arrangements.  

In addition, in a letter accompanying the October 1998 
financial status report, the veteran indicated that he was 
paying $150 per month in court-ordered child support payments 
to the appellant on behalf of his child [redacted].  Additionally, 
the court had apparently imposed the child support payments 
retroactive to December 1995, thus creating an $1,800 
arrearage in child support payments.  The veteran indicated 
that he was remitting an additional $25 monthly payment to 
pay the arrearage.  

In addition, according to the veteran, but uncontroverted by 
the appellant, the veteran assisted his child [redacted] to 
purchase a vehicle with a $1,000 payment.  The veteran also 
indicates that the child is employed. 

Nevertheless, the appellant has written that she has been 
unable to provide many things for the children, and that she 
and her children have been in receipt of Medicaid benefits, 
food stamp benefits, other government poverty benefits (Aid 
to Families with Dependent Children).  The Board finds that 
the needs of the appellant and her children, as substantiated 
by their reliance on several government poverty programs, are 
such that they are not being reasonably discharged by the 
veteran.  See 38 C.F.R. § 3.450(a)(1)(ii) (providing for 
apportionment where "the veteran is not reasonably 
discharging his or her responsibility for the . . . 
children's support"); Hall v. Brown, 5 Vet. App. 294, 295 
(1993).  

The Board must also address the veteran's argument that 
apportionment would result in undue hardship to him.  As 
38 C.F.R. § 3.451 requires, consideration must be given to 
(1) the amount of Department of Veterans Affairs benefits 
payable; (2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
(3) and special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Moreover, in ordinary 
circumstances, "apportionment of more than 50 percent of 
the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of 
his or her benefits would not provide a reasonable amount 
for any apportionee."  The veteran has a 3.3 acre parcel of 
land which was almost entirely paid for (in October 1998, he 
owed only $875 on that parcel).  In addition, he has a 
service-connected mental disability, post-traumatic 
disorder, which has been evaluated as 100 percent disabling 
effective March 1995, and he thus receives the maximum 
allowable amount of VA benefits under VA's Schedule for 
Rating Disabilities.  Thus, on the one hand, the veteran 
appears to have other resources that would lessen the impact 
of an apportionment, and he currently receives a substantial 
amount of money because of his service-connected disability.  
On the other hand, effective May 1996, the veteran has been 
deemed incompetent to handle payment of VA benefits, and his 
current wife has been appointed as his fiduciary.  
Nevertheless, the Board finds the amount of VA benefits as 
well as his other resources favor granting an apportionment.  
Therefore, the Board grants the appellant's claim for an 
apportionment of the veteran's VA benefits on behalf of his 
children.

However, as noted in the REMAND portion of the decision, the 
amount of the apportionment must be determined by the RO 
following additional evidentiary development.


ORDER

The appellant's claim for an apportionment of the veteran's 
VA benefits is granted, subject to a determination on remand 
as to the appropriate level of the apportionment.


REMAND

The remaining question is the amount of the apportionment.  
To answer this question, the Board must examine the basis of 
the appellant's apportionment claim.  The appellant is 
seeking apportionment on behalf of her children, [redacted] and 
[redacted].  [redacted] was born in November 1976, and [redacted] was born 
in August 1981.  In Marrero, 14 Vet. App. at 82, the United 
States Court of Appeals for Veterans Claims noted that an 
apportionment claim becomes moot when a child of a veteran 
reaches the age of majority.  Indeed, under 38 U.S.C.A. 
§ 101(4)(A) (West 1991 & Supp. 2000), a child is defined for 
VA purposes as an unmarried person who is (i) under the age 
of 18 years; (ii) who became permanently incapable of self-
support before attaining 18 years of age; or (iii) who, after 
attaining 18 years of age but no more than 23 years of age, 
is pursuing a course of instruction at an approved 
educational institution.  According to the evidence that is 
currently of record, one of the veteran's children, [redacted], 
turned 18 in November 1994 and entered active duty with one 
of the components of the United States Armed Forces.  The 
other child, [redacted], turned 18 in August 1999.  At this point, 
it is not clear whether either of the veteran's children met 
the criteria set forth under 38 U.S.C.A. § 101(4)(A) either 
at the present time or at any time during the pendency of the 
appellant's apportionment claim.  Cf. Marrero, 14 Vet. App. 
at 82 (noting that while child may have been eligible for 
apportionment at time that claim was filed, the claim was not 
timely relative to the death of the veteran).

On remand, the RO should ascertain the duration during the 
pendency of the appellant's apportionment claim when either 
[redacted] or [redacted] have satisfied the eligibility criteria for 
apportionment under 38 U.S.C.A. § 101(4)(A) and should award 
an appropriate apportionment based on proper eligibility.  
The RO should also comply with the criteria set forth in 
38 C.F.R. § 3.451 to ensure that the apportionment award is 
reasonable and that there is no undue hardship to the 
veteran.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must ascertain from the 
appellant the pursuits of the two 
children, [redacted] and [redacted], since the 
filing of the apportionment claim in 
February 1995.  

2.  Upon ascertaining the eligibility 
of the children for apportionment and 
the period of their eligibility, if 
any, the RO must then award an 
appropriate apportionment on behalf of 
the children in compliance with the 
Board's action on the apportionment 
claim in today's decision.  The 
apportionment award should take into 
consideration the factors set forth in 
38 C.F.R. § 3.451 to ensure that the 
award is reasonable and does not impose 
an undue hardship on the veteran.

3.  The RO's adjudication must comply 
with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, §§ 3(a), 4 (2000) (to be codified 
at 38 U.S.C.A. § 5103A, 5107).

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
the appropriate level of the apportionment on behalf of the 
veteran's children.  The RO must provide notice and 
supplemental statements of the case, as appropriate, to all 
parties and their representatives, in compliance with rules 
governing adjudication of contested claims.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



